Exhibit 10.2

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (“Agreement”) entered into as of <<GRANT
DATE>> (the “Grant Date”), by and between Fluor Corporation, a Delaware
corporation (“Company”), and <<NAME>> (“Grantee” or “you”) evidences and
confirms the grant to Grantee of a Restricted Stock Unit Award (“RSU Award”) by
the Committee (as defined in the Plan) under the Fluor Corporation 2014
Restricted Stock Plan for Non-Employee Directors (as amended from time to time,
the “Plan”).

 

Section 1.                                           AWARD SUBJECT TO PLAN

 

This RSU Award is made subject to all of the terms and conditions of this
Agreement and the Plan, including any terms, rules or determinations made by the
Committee, pursuant to its administrative authority under the Plan and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non-transferability, satisfaction of tax requirements and compliance with other
laws.  Capitalized terms used in this Agreement and not defined herein have the
meaning set forth in the Plan.

 

Section 2.                                           RESTRICTED STOCK UNITAWARD

 

The Company hereby awards Grantee <<NUMBER>> restricted stock units (“RSUs”)
pursuant to the Plan, subject to the terms and conditions set forth herein. 
Each RSU represents the right to receive one share of Company common stock, par
value $.01 per share (“Shares”), pursuant to this RSU Award, subject to the
terms and conditions set forth herein.  Subject to the provisions of Section 3
and Section 4 hereof, upon the issuance to Grantee of Shares hereunder, Grantee
shall also receive cash in an amount equivalent to any dividends or
distributions paid or made by the Company from the date of this RSU Award to the
date of the issuance of the Shares with respect to an equivalent number of
Shares so issued. All or a portion of this RSU Award, as well as associated
dividends, may be deferred by Grantee pursuant to the terms of the Fluor
Corporation 409A Director Deferred Compensation Program.

 

Section 3.                                           RESTRICTIONS ON SALE OR
OTHER TRANSFER

 

Each RSU awarded to Grantee pursuant to this Agreement shall be subject to
forfeiture to the Company and each RSU may not be sold or otherwise transferred
except pursuant to the following provisions:

 

(a)                                 The RSUs shall be held in book entry form by
the Company until (1) the restrictions set forth herein lapse in accordance with
the provisions of Section 4, at which time the RSUs will be converted to Shares,
or (2) until the RSUs are forfeited pursuant to Section 3(c) hereof.

 

(b)                                 No such RSUs may be sold, transferred or
otherwise alienated or hypothecated so long as such RSUs are subject to the
restrictions provided for in this Agreement.

 

(c)                                  All of Grantee’s RSUs remaining subject to
any restriction hereunder shall be forfeited to, and be acquired at no cost by,
the Company in the event that the Committee determines that any of the following
circumstances has occurred:

 

(i)            Grantee has engaged in knowing and willful misconduct in
connection with his service as a member of the Board;

 

(ii)           Grantee, without the consent of the Committee, at any time during
his period of service as a member of the Board, becomes a principal of, serves
as a director of, or owns a material interest in, any business that directly or
through a controlled subsidiary competes with the Company or any Subsidiary; or

 

(iii)          Grantee does not stand for re-election to, or voluntarily quits
or resigns from, the Board for any reason, except under circumstances that would
cause such restrictions to lapse under Section 4.

 

1

--------------------------------------------------------------------------------


 

Section 4.                                           LAPSE OF RESTRICTIONS

 

Provided you are serving as a non-employee director of the Company at the time,
the restrictions set forth in Section 3 hereof shall lapse (provided that such
RSUs have not previously been forfeited pursuant to the provisions of paragraph
(c) of Section 3 hereof) with respect to the number of RSUs as specified below
upon the occurrence of any of the following events:

 

(a)                                 100% of the RSUs subject to this RSU Award
shall vest on <<VEST DATE>>;

 

(b)                                 Notwithstanding the foregoing, the
restrictions set forth in Section 3 hereof shall lapse in their entirety if the
RSUs have been held by Grantee for at least six months, and:

 

(i)            the Grantee attains the age for mandatory retirement of members
of the Board as specified in the Bylaws of the Company (as applied to the
Grantee on the date of Grantee’s retirement from the Board) or obtains Board
approval of early retirement in accordance with Section 5.5 of the Plan;

 

(ii)           the Grantee dies or becomes permanently and totally disabled,
which shall have the meaning give to it in Appendix A to this Agreement, as
determined in accordance with applicable Company personnel policies; or

 

(iii)          upon a Change of Control, which shall have the meaning given to
it in Appendix A to this Agreement.

 

Section 5.                                           TAX WITHHOLDING

 

Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Grantee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by the Grantee is and
remains the Grantee’s responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this grant of RSUs, including the grant and
vesting of the RSUs, subsequent delivery of Shares and/or cash related to such
RSUs or the subsequent sale of any Shares acquired pursuant to such RSUs and
receipt of any dividend equivalent payments (if any) and (ii) does not commit to
structure the terms or any aspect of this grant of RSUs to reduce or eliminate
the Grantee’s liability for Tax-Related Items. The Grantee shall pay the Company
any amount of Tax-Related Items that the Company may be required to withhold as
a result of the Grantee’s participation in the Plan or the Grantee’s receipt of
RSUs or of Shares pursuant to RSUs. Further, if the Grantee is subject to tax in
more than one jurisdiction, the Grantee acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

Grantee acknowledges and understands that Grantee should consult a tax adviser
regarding Grantee’s tax obligations prior to such settlement or disposition.

 

Section 6.                                           SEVERABILITY

 

In the event that one or more of the provisions of this Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

Section 7.                                           DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE COMPANY AND ITS
SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND
MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE UNDERSTANDS THAT
THE COMPANY AND ITS SUBSIDIARIES HOLD CERTAIN PERSONAL INFORMATION ABOUT THE
GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME,

 

2

--------------------------------------------------------------------------------


 

HOME ADDRESS AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE
NUMBER OR OTHER IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY
SHARES OR DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENT TO SHARES AWARDED, CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED
OR OUTSTANDING IN THE GRANTEE’S FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING
AND ADMINISTERING THE PLAN (“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA
MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED
IN THE GRANTEE’S COUNTRY OR ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC
AREA, AND THAT THE RECIPIENT COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND
PROTECTIONS THAN THE GRANTEE’S COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE
MAY REQUEST A LIST WITH THE NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF
THE DATA BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE
AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE
DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN, INCLUDING
ANY REQUISITE TRANSFER OF SUCH DATA, AS MAY BE REQUIRED TO A BROKER OR OTHER
THIRD PARTY WITH WHOM THE GRANTEE MAY ELECT TO DEPOSIT ANY SHARES ACQUIRED UNDER
THE PLAN. THE GRANTEE UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS IS
NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE PARTICIPATION IN THE PLAN. THE
GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL
INFORMATION ABOUT THE STORAGE AND PROCESSING OF THE DATA, REQUIRE ANY NECESSARY
AMENDMENTS TO THE DATA OR REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE
WITHOUT COST, BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE IN WRITING.
THE GRANTEE UNDERSTANDS THAT REFUSING OR WITHDRAWING CONSENT MAY AFFECT THE
GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE
CONSEQUENCES OF REFUSING TO CONSENT OR WITHDRAWING CONSENT, THE GRANTEE
UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK PLAN ADMINISTRATOR AT THE COMPANY.

 

Section 8.                                           ACKNOWLEDGMENT AND WAIVER

 

By accepting this grant of RSUs, the Grantee acknowledges and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement;

 

(b)                                 the grant of RSUs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Shares or RSUs, or benefits in lieu of Shares or RSUs, even if Shares
or RSUs have been granted repeatedly in the past;

 

(c)                                  all decisions with respect to future
grants, if any, will be at the sole discretion of the Company;

 

(d)                                 the Grantee is participating voluntarily in
the Plan;

 

(e)                                  RSU grants and resulting benefits are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company;

 

(f)                                   this grant of RSUs will not be interpreted
to form an employment contract or relationship with the Company;

 

(g)           the future value of the Company’s shares is unknown, may increase
or decrease from the date of grant and cannot be predicted with certainty; and

 

(h)                                 in consideration of this grant of RSUs, no
claim or entitlement to compensation or damages shall arise from termination of
this grant of RSUs or diminution in value of this grant of RSUs resulting from
termination of the Grantee’s directorship by the Company (for any reason
whatsoever) and the Grantee irrevocably releases the Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have

 

3

--------------------------------------------------------------------------------


 

arisen, then, by accepting the terms of this Agreement, the Grantee shall be
deemed irrevocably to have waived any entitlement to pursue such claim.

 

Section 9.                                           ADDITIONAL LANGUAGE

 

Appendix A contains additional language regarding Section 409A of the US
Internal Revenue Code.

 

Section 10.                                    NONTRANSFERABILITY

 

The Award granted hereunder may be exercised during the life of Grantee solely
by Grantee or Grantee’s duly appointed guardian or personal representative. 
Grantee acknowledges and agrees that no RSU Award and no other right under the
Plan, contingent or otherwise, will be assignable or subject to any encumbrance,
pledge, or charge of any nature.

 

Section 11.                                    ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 12.                                    EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms and conditions of this Agreement
by signing this Agreement and returning it to Executive Services.  If you have
not signed (either manually or electronically) and returned this Agreement
within one month, the Company is not obligated to provide you any benefit
hereunder and may refuse to issue Shares to you under this Agreement.  In
addition, by accepting the terms of this Agreement, you acknowledge and agree
that your prior RSU grants, if any, are amended to include the 409A provisions
that are part of this Agreement in Appendix A.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

FLUOR CORPORATION

 

 

 

 

 

 

by:

 

 

 

 

 

 

Carlos M. Hernandez

 

 

Chief Legal Officer & Secretary

 

 

 

 

 

 

 

 

 

 

 

Grantee

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

Compliance with Section 409A of the Internal Revenue Code

 

(a)                                 It is intended that the provisions of this
Agreement comply with Section 409A of the U.S. Internal Revenue Code
(“Section 409A”) and with the exclusion from Section 409A deferred compensation
for so-called short-term deferrals, and all provisions of this Agreement shall
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes and penalties under Section 409A.

 

(b)                                 Neither Grantee nor any of Grantee’s
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Grantee or for Grantee’s benefit under this Agreement may not be reduced by, or
offset against, any amount owing by Grantee to the Company or any of its
subsidiaries.

 

(c)                                  If, at the time of Grantee’s separation
from service (within the meaning of Section 409A), (i) Grantee is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company shall not pay such amount on the otherwise
scheduled payment date but shall instead pay it, without interest, on the first
business day after such six-month period or, if earlier, upon the Grantee’s
death.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, for the purpose of this Agreement, (i) Grantee shall not be
considered permanently and totally disabled unless Grantee is considered
disabled in accordance with U.S. Treasury Regulations section 1.409A-3(i)(4),
determined as if all permissible provisions of such regulation were in effect,
and (ii) a Change of Control of the Company shall not be considered to have
occurred unless there occurs a change in the ownership or effective control of
the Company, or a change in the ownership of a substantial portion of the assets
of the Company, as determined in accordance with U.S. Treasury Regulations
section 1.409A-3(i)(5).

 

(e)                                  Notwithstanding any provision of this
Agreement to the contrary, in light of the uncertainty with respect to the
proper application of Section 409A, the Company reserves the right to make
amendments to this Agreement as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A.  In any case,
Grantee shall be solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on Grantee or for Grantee’s account in
connection with this Agreement (including, without limitation, any taxes and
penalties under Section 409A), and neither the Company nor any of its
subsidiaries shall have any obligation to indemnify or otherwise hold Grantee
harmless from any or all of such taxes or penalties.

 

5

--------------------------------------------------------------------------------